IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


HASBROUCK SAND AND GRAVEL, INC.             :   No. 130 WAL 2022
AND HLC LAND MANAGEMENT, LLC,               :
                                            :
                   Petitioners              :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
OIL CREEK TOWNSHIP ZONING                   :
HEARING BOARD,                              :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 5th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.